DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-28 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Examiner acknowledges the amendments and canceling of the claims filed on 05/27/2022.
Claims 1, 3-4, 6-8, 10-11,13-15 and 17-18 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “from the Vaccinium family”, and the claim also recites “Vaccinium angustifolium” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Tulio, Jr (Berry Fruits Modulated Endothelial Cell Migration and Angiogenesis via Phosphoinositide-3 Kinase/Protein Kinase B Pathway in Vitro in Endothelial Cells, JAFC, 2012, 60, 5803-5812) and Esposito (Inhibitory Effects of Wild Blueberry Anthocyanins and Other Flavonoids on Biomarkers of Acute and Chronic Inflammation in Vitro, Journal or Agriculture and Food Chemistry, Jan. 8, 2014, 62, 7022-7028). This is a new rejection based on the amendments filed on 05/27/2022.
Regarding claims 1, 3, 6-7, 10-11, and 17-18, Tulio’s general disclosure is to phenolic-rich berries promoting vascular health (see abstract). Tulio, Jr. teaches a method of modulating endothelial cell migration (see abstract), specifically the Vaccinium angustifolium berry being used (see materials and methods page 5804) in finding that berry fruit extract could activate Akt in a dose-dependent manner via PI3 kinase and induced cell migration and angiogenesis in vitro in HUVECs (see abstract) and that berry extracts not only activated PI3/Akt but also enhanced cell migration and angiogenesis as assessed by scratch and capillary-like tube formation assays, respectively (see page 5810, 2nd para.). Tulio describes that cell migration was significantly increased in response to the berry extracts compared to their respective PBS controls. (See Tulio, page 5807, right column.) Tulio describes using a mixed solvent of acetone/water/acetic acid in a 70:29.5:0.5 v/v/v mixture to prepare the extracts. (See page 5804, left column.) Tulio describes the blueberry extract had total anthocyanins of 82.5 mg/100 g. (See page 5805, Table 1; page 5809, left column.).
Tulio does not particularly explain that the extract is an ethyl acetate soluble fraction that is a phenolic-rich fraction, (ii) is a methanol soluble fraction that is an anthocyanin-rich fraction, or (iii) is a combination of the phenolic-rich fraction and the anthocyanin-rich fraction, however the extract of Tulio is extracted with acetone/water/acetic acid solution and this would be soluble in methanol and would also be an anthocyanin-rich fraction thus it would meet the claim limitations. However, if it is the applicant’s intent to claim a methanol fraction and not any extract that is a methanol soluble fraction then the office brings in a new piece of evidence showing methanol fractions of the claimed species of blueberries contain anthocyanin-rich fractions which can be utilized in the instant invention (see below).
Regarding claims 1, 15 Esposito teaches that wild lowbrush blueberries (Vaccinium angustifolium Ait) are a rich source of anthocyanins and other flavonoids with anti-inflammatory activities (see abstract) and that the polyphenol-rich fraction (PPR) is extracted with methanol acidified with 0.3% TFA (200 mL), and filtered first through multiple layers of muslin sheets and then on Whatman’s filter paper no. 4 (Florham Park, NJ, USA) with the aid of suction (see page 7023, left column 1st para.). Esposito also teaches that four fractions were created from the methanol extraction and that fraction 1 had the highest concentration of anthocyanins thus being labeled the anthocyanin fraction (ANC) (see page, 7203, left column, 2nd para.).
Regarding claims 1, 11, 14, Esposito also teaches ethyl acetate fractions (see Fig.2, Table 1, results and discussion) and that those fractions also contain chlorogenic acid wherein the partition with ethyl acetate resulted in a phenolic acid enriched fraction (see page 7024 right column, results and discussion and Fig. 1).
Regarding claim 4, Esposito teaches that HPLC analyses showed that chlorogenic acid was determined to be the most dominant phenolic in the extract (see page 7025, right column 1st para.) and have anti-inflammatory activity (see HPLC-PDA Analysis and Anti-inflammatory in Vitro Assay, page 7023, see also Table 1 page 7023).
Esposito teaches that all blueberry fractions suppresses at least one biomarker of inflammation and ANC was the only fraction that showed borderline inhibition of both IL-6 and Mcp1 markers at 50 μg/mL (p = 0.08) and significant inhibition of Cox-2, iNOS, and IL-1β markers of acute inflammatory response (p < 0.05) (see page 7026, left column, 2nd para.).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use methanol to extract the polyphenol-anthocyanin rich fraction because Esposito teaches that this fraction was the only fraction to inhibit specific markers of inflammation and it is already known that the methanol soluble fraction (polar solvents) taught by Tulio can modulate endothelial cell migration as discussed above. It would also have been obvious to use ethyl acetate to extract out the polyphenols because Esposito teaches that this solvent is used for this type of extraction. Thus, any person having skill would recognize these anthocyanin-rich and polyphenol-rich fractions can be extracted with multiple polar solvents to extract out the active components needed to modulate endothelial migration and using methanol and ethyl acetate would ultimately bring about molecules known to reduce inflammatory biomarkers and modulating endothelial cell migration. Finally, it would have been obvious to optimize the extracts to the instantly taught range because the effective amounts for modulating endothelial cells to migrate have already been disclosed and the concentrations are within the instantly taught ranges and at or near identical amounts for their known effects.
There would have been a reasonable expectation of success in arriving at the instant invention because anthocyanins and polyphenols of V. angustifolium have been described in the art for their ability to modulate endothelial migration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tulio, Jr (Berry Fruits Modulated Endothelial Cell Migration and Angiogenesis via Phosphoinositide-3 Kinase/Protein Kinase B Pathway in Vitro in Endothelial Cells, JAFC, 2012, 60, 5803-5812) and Esposito (Inhibitory Effects of Wild Blueberry Anthocyanins and Other Flavonoids on Biomarkers of Acute and Chronic Inflammation in Vitro, Journal or Agriculture and Food Chemistry, Jan. 8, 2014, 62, 7022-7028). as applied to claims 1, 3-4, 6-7, 10-11, 13-15 and 17-18 above, and further in view of Bagchi (from IDS, US20040109905A). This is a new rejection based on the amendments filed on 05/27/2022.
Tulio, Jr and Esposito both teach the method of modulating endothelial angiogenesis however do not specifically teach wherein the extract inhibits endothelial cell migration.
Regarding claim 8, Bagchi discloses an anthocyanin-rich berry extract (see 0002) and teaches the extract to be wild blueberry (see claims 4-9) and teaches that it also inhibits angiogenesis (see title, abstract and 0002, etc.).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to turn to the relied upon art and realize that the extracts of Tulio and Esposito would also have an effect of being able to inhibit angiogenesis which is the same as inhibiting endothelial cell migration, because as Bagchi teaches the anthocyanin rich blueberry extract has an inhibitory effect on angiogenesis. 
There would have been a reasonable expectation of success given the prior art and no undue experimentation needed to test the particular species of blueberry (V. angustifolium) to find that the inhibitory activity would also be found within the extracts of this particular species.
Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. The applicant argues that the new amendment that recites wherein the extract is an ethyl acetate soluble fraction that is a phenolic-rich fraction, (ii) is a methanol soluble fraction that is an anthocyanin-rich fraction, or (iii) is a combination of the phenolic-rich fraction and the anthocyanin-rich fraction; and wherein the extract is from Vaccinium angustifolium and that Bagchi does not teach these components. However, the office relies upon new references (Esposito) to teach these specific fractions within the extracts. The applicant then lists different components that Bagchi teaches and again focus on the new amendment where Bagchi does not teach an ethyl acetate fraction and fails to teach Vaccinium angustifolium. Tulio and Esposito teach these limitations as discussed above.
The applicant argues that Tulio does not teach methanol used to prepare the extracts or teach a phenolic-rich fraction, however Esposito teaches these limitations (see rejections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655